Citation Nr: 0807849	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with panic attacks and anxiety.

2.  Entitlement to service connection for a kidney 
disability, claimed as kidney stones.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971 and from December 1974 to June 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied the benefits sought on appeal.

The veteran's claim for service connection for PTSD with 
panic attacks and anxiety is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that 
currently has a kidney disability.


CONCLUSION OF LAW

Service connection for kidney stones is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2003 and March 
2006 and a rating decision in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the March 2006 statement of the case.  The 
veteran received additional notification in March 2006 
subsequent to the statement of the case.  However, the Board 
finds that issuance of a statement of the case is not 
required after the issuance of that notice letter, because no 
evidence has been added to the claims file subsequent to the 
March 2006 statement of the case.  38 C.F.R. § 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In April 2006, the 
veteran indicated that he had no other information or 
evidence to provide in support of his claim.  The Board finds 
that VA is not obligated to provide an examination in this 
case because the evidence does not establish the presence of 
any currently diagnosed kidney disability.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including calculi of the kidney, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Kidney Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for kidney stones.  The 
competent medical evidence shows that the veteran does not 
currently have a diagnosed kidney disability.

The veteran's service medical records include a November 1974 
enlistment examination report which reflects a normal 
genitourinary system.  In April 1976, he complained of left 
side pain for five days duration.  The diagnosis was gross 
hematuria of the left kidney.  He also had grossly bloody 
urine.  A KUB (kidney-ureter-bladder) x-ray was negative for 
abnormal calcifications or masses.  Reports of medical 
examinations dated in June 1985, July 1989, and January 1992 
show a normal genitourinary system.  In a January 1992 report 
of medical history the veteran indicated that he had a 
present or prior history of kidney stones or blood in the 
urine.  A physician noted that he had kidney stones in 1975 
which had passed.

Private post-service medical records include a bilateral 
renal ultrasound dated in May 2003 with an impression of a 
normal right kidney with multiple intracalyceal 
calcifications with no hydronephrosis.  In the left kidney 
there were multiple intracalyceal calcifications, but no 
significant hydronephrosis.  A May 2003 report reflects 
complaints of left flank pain with a dull ache.  A history of 
stones was noted with none for twenty-five years.  Another 
note reflects a history of kidney stones in the remote past.  
In June 2003, he presented with complaints of left flank pain 
with some burning upon urination.  He stated that he went to 
the emergency room where it was thought that he had a kidney 
stone.  The assessment was rule out renal stone versus 
pyelonephritis versus prostate disease.  Another June 2003 
report notes a history of questionable prostatitis.  Although 
he was told that he needed a prostate examination, he refused 
a prostate examination.  In November 2003, he again refused a 
prostate examination and the assessment was an elevated PSA 
(prostate specific antigen).

The record contains no post-service medical records 
demonstrating that the veteran now suffers from a diagnosed 
kidney disability, including kidney stones.  The Board 
recognizes the veteran's contentions as to the diagnosis and 
relationship between his service and the claimed disability.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, his own assertions do not 
constitute competent medical evidence that any kidney 
disability began during or is a result of his service, or 
that any renal disease manifested to a compensable degree 
within one year following his separation from service, or 
that he now has a kidney disability.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed of kidney disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of a kidney 
disability, service connection cannot be granted.  38 C.F.R. 
§ 3.304(f).
To the extent that the veteran complains of left side pain, 
pain itself is not a disability for VA purposes.  A symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the symptoms of 
left side pain can be attributed, there is no basis upon 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  While the veteran served 
in the in the Southwest Asia Theater of operations during the 
Persian Gulf War, there is no competent medical evidence that 
shows that the veteran has any disability that could be 
considered an undiagnosed illness based on service during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West Supp. 2007); 
38 C.F.R. § 3.317 (2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a kidney disability claimed as kidney stones 
was incurred in or aggravated by service or manifested to a 
compensable degree within one year following separation from 
service.  Therefore, service connection for a kidney 
disability is denied.


ORDER

Service connection for kidney disability claimed as kidney 
stones is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  38 C.F.R. § 4.125(a) (2007).  The DSM-IV criteria 
for a diagnosis of PTSD include: A) exposure to a traumatic 
event; B) the traumatic event is persistently experienced in 
one or more ways; C) persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven 
symptoms; D) persistent symptoms of increased arousal are 
reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to non-combat 
stressors during service in Vietnam and Saudi Arabia that 
warrant service connection for PTSD. 38 C.F.R. § 3.304(f).  
He does not allege that he was in combat during service.

Specifically, in his PTSD stressor statement and November 
2005 statement in support of claim, the veteran identified 
three stressors, two of which occurred in Vietnam.  He 
claimed that during service in Vietnam in July 1970 or August 
1970, he witnessed the crash of a Chinook helicopter while 
playing football and aboard were killed.  He indicated that 
the incident was witnessed by fellow soldiers in the 557th 
Maintenance Company.  The second stressor occurred during his 
first night in South Vietnam in May 1970 in the city of Ben-
Woe.  He was faced with incoming fire and barely had enough 
time to locate his weapon and could not find his magazine.  
He indicated that he was assigned to Company B, 1st Air 
Battalion from May 1970 to March 1971.  The third incident 
occurred in Kuwait in February 1991 when he came upon the 
destruction of ammunition which caused tracers to go off and 
he told his men to lock and load.  Service records show that 
he was then assigned to the "A Btry 3/27th FA."

Service personnel records show that the veteran served as a 
"Comm. Elec. Rep. Pts. Sp. Coordinator" while stationed in 
Vietnam from May 1970 to April 1971.  He served as a supply 
sergeant while stationed in Saudi Arabia from August 1980 to 
March 1991.  He was awarded decorations indicating service in 
Vietnam, but not evidencing combat.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses of PTSD, panic attacks, or 
anxiety.

The post-service medical records consist of private treatment 
records dated in July 1995 which reflect the veteran's 
complaints of panic attacks.  It was noted that he had a 
severe episode in March 1995 during Desert Storm and that he 
had agoraphobia.  The assessment was panic attacks.  A March 
2000 record shows an assessment of panic disorder.

As there is no evidence demonstrating that the veteran 
engaged in combat, the alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The Board finds that the veteran provided 
detailed evidence regarding the alleged stressors in Vietnam 
and in Kuwait sufficient to verify the alleged stressors 
through the United States Army & Joint Services Records 
Research Center (JSRRC).  Since no attempt to verify these 
stressors has yet been made, the RO should attempt to verify 
the stressor through JSRRC.  Specifically, a request should 
be made for copies of the Unit History for Company B, 1st Air 
Battalion from May 1970 to August 1970 and for the "A Btry 
3/27th FA" in February 1991.

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's statements of 
the alleged PTSD stressors and any 
service personnel records and any other 
relevant evidence to the United States 
Army and Joint Research Center (JSRRC).  
Request that JSRRC attempt to verify the 
alleged stressors.  Specific requests 
should be made for injuries and 
casualties in the veteran's unit Company 
B, 1st Air Battalion resulting from a 
helicopter crash in Vietnam in May 1970 
to August 1970; for incoming fire in May 
1970 during his first night in Vietnam; 
and for ammunition destruction and 
tracers that went off in the veteran's 
unit "A Btry 3/27th FA" in Kuwait in 
February 1991.

2.  If a stressor is corroborated, 
schedule the veteran for a VA examination 
to determine whether the veteran meets 
the criteria found in DSM-IV for a 
diagnosis of PTSD and whether any PTSD is 
related to a confirmed stressor in 
service.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  The 
examiner should specifically state 
whether each criterion for a diagnosis of 
PTSD pursuant to DSM-IV is met and should 
specify upon what in-service stressor the 
diagnosis is based.

3.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the applicable 
period of time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


